DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 was considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a method, and system for performing the method, of monitoring performance of data protection operations in a data storage system, the method comprising:
performing, with the one or more computing devices comprising computer hardware, data protection operations that copy primary data to create one or more secondary copies on one or more secondary storage devices, the one or more secondary copies stored in a secondary format, wherein the primary data is created during primary data operations generated by one or more applications executing on one or more client computing devices in a primary storage system, the primary data operations storing primary data in one or more primary storage devices in at least a native format associated with the applications that generated the primary data, the native format different than the secondary format;
receiving first user input via a graphical user interface, the first user input specifying a first target data protection operation performance corresponding to a first time period:

monitoring actual performance of the data protection operations performed by the one or more computing devices;
determining a data protection operation performance metric based on the first target data protection operation performance, the second target data protection operation performance, and the monitoring of the actual performance; and
outputting a data protection operation performance indication based at least on the data protection operation performance metric.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2020/0192589	Secondary copy operations based on deduplication performance.
2015/0149611	Centralized resource virtualization using resource usage metrics/thresholds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        November 6, 2021